DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements filed October 10, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Issaev et al. U.S. Pub. 2011/0143218 in view of Yang et al. U.S. Pub. 2016/0172711.
With respect to claim 1, Issaev teaches a non-aqueous electrolyte, which contains an organic solvent (organ solvent such as 1,3-dioxolane and 1,2-dimethoxyethan; [0005]) and a lithium salt (LiI; [0032]), wherein: the lithium salt contains at least LiX (where X stands for Br and/or I)  (LiI; [0032]), and lithium nitrate (the electrolyte may include a corrosion inhibitor such as LiNO3; [0031]) , a molar intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. "[W]here a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Furthermore, “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no signifance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed, Cir. 1999). See also MPEP 2111.02.  Here, although the limitations have been considered they are not given patentable weight, as they do not differentiate the claimed electrolyte. With respect to claim 2, the molar concentration (mol/L) of the LiX in the non-aqueous electrolyte satisfies a range of no less than 0.01 to no greater than 1.0 (0.05 to 0.5M of LiI; [0032]).  With respect to claim 3, the molar concentration (mol/L) of the LiX in the non-aqueous electrolyte satisfies a range of no less than 0.02 to no greater than 0.5 (0.05 to 0.5M of LiI; [0032]).   With claim 10,  the organic solvent is selected from the group consisting of a glyme, methyl butyl ether, diethyl ether, ethyl butyl ether, dibutyl ether, polyethylene glycol dimethyl ether, tetraethylene glycol dimethyl ether, cyclohexanone, dioxane, dimethoxyethane, 2-methyltetrahydrofuran, 2,2-dimethyltetrahydrofuran, 2,5-dimethyltetrahydrofuran, tetrahydrofuran, methyl acetate, ethyl acetate, n-propyl acetate, dimethyl acetate, methyl propionate, ethyl propionate, methyl formate, ethyl formate, dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, dipropyl carbonate, methyl propyl carbonate, ethyl propyl carbonate, ethylene carbonate, propylene carbonate, butylene carbonate, polyethylene carbonate, g-butyrolactone, decanolide, valerolactone, mevalonolactone, caprolactone, acetonitrile, benzonitrile, nitromethane, nitrobenzene, triethylamine, triphenylamine, tetraethylene glycol diamine, dimethylformamide, diethylformamide, N-methylpyrrolidone, dimethyl sulfone, tetramethylene sulfone, triethylphosphine oxide, 1,3-dioxolane and sulfolane (1,3-dioxolane and 1,2-dimethoxyethan; [0005]). With respect to claim 11, the glyme is selected from the group consisting of monoglyme, diglyme, triglyme and tetraglyme (ethyl glyme; [0030]). With respect to claim 12, a lithium salt selected from the group consisting of LiPF6 [0033]. 
Although Issaev teaches LiNO3 added as a corrosion inhibitor [0031], the reference does not expressly disclose a molar concentration (mol/L) of the lithium nitrate in the non-aqueous electrolyte satisfies a range of greater than 0.1 to no greater than 2.0 (claim 1); the molar concentration (mol/L) of the lithium nitrate in the non-aqueous electrolyte satisfies a range of no less than 0.2 to no greater than 1.0 (claim 2); the molar concentration (mol/L) of the lithium nitrate in the non-aqueous electrolyte claim 3); a molar ratio of the LiX with respect to the lithium nitrate (LiX/lithium nitrate) is in a range of no less than 0.01 to no greater than 5 (claim 4); the molar ratio of the LiX with respect to the lithium nitrate (LiX/lithium nitrate) is in a range of no less than 0.01 to no greater than 1 (claim 5);  the molar ratio of the LiX with respect to the lithium nitrate (LiX/lithium nitrate) is in a range of no less than 0.05 to no greater than 0.5 (claim 6); the molar ratio of the LiX with respect to the lithium nitrate (LiX/lithium nitrate) is in a range of no less than 0.05 to no greater than 0.2 (claim 7); a total molar concentration (mol/L) of the LiX and lithium nitrate in the non-aqueous electrolyte satisfies a range of no less than 0.3 to no greater than 2.0 (claim 8); the total molar concentration (mol/L) of the LiX and lithium nitrate in the non-aqueous electrolyte satisfies a range of no less than 0.35 to no greater than 1.05 (claim 9); a total molar concentration (mol/L) of the LiX, the lithium nitrate and the aforesaid further lithium salt in the non-aqueous electrolyte satisfies a range of no less than 0.35 to no greater than 3.0 (claim 13); the total molar concentration (mol/L) of the LiX, the lithium nitrate and the aforesaid further lithium salt in the non-aqueous electrolyte satisfies a range of no less than 1.0 to no greater than 2.1 (claim 14).
Yang teaches that it is well known in the art to employ LiNO3 in lithium salt containing electrolytes that include LiI [0015] at a weight of 0 to 10wt% [0016], embracing a molar concentration (mol/L) of the lithium nitrate in the non-aqueous electrolyte satisfies a range of greater than 0.1 to no greater than 2.0 (claim 1).
Issaev and Yang are analogous art from the same field of endeavor, namely fabricating lithium salt electrolytes including LiI and LiNO3.
3 concentration at a weight of 0 to 10wt% [0016], embracing a molar concentration (mol/L) of the lithium nitrate in the non-aqueous electrolyte satisfies a range of greater than 0.1 to no greater than 2.0 of Yang,  in the LiI and LiNO3 containing electrolyte of Issaev, in order to improve corrosion inhibition. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
With respect to the molar concentration (mol/L) of the lithium nitrate in the non-aqueous electrolyte satisfying a range of no less than 0.3 to no greater than 1.0 (claim 3), it would have been obvious to employ said lithium nitrate concentration in the LiI and LiNO3 containing electrolyte of Issaev in view of Yang, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
claim 4);  it would have been obvious to employ said molar ratio in the LiI and LiNO3 containing electrolyte of Issaev in view of Yang, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the molar ratio of the LiX with respect to the lithium nitrate (LiX/lithium nitrate) being in a range of no less than 0.01 to no greater than 1 (claim 5); it would have been obvious to employ said molar ratio in the LiI and LiNO3 containing electrolyte of Issaev in view of Yang, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
 With respect to the molar ratio of the LiX with respect to the lithium nitrate (LiX/lithium nitrate) being in a range of no less than 0.05 to no greater than 0.5 (claim 6); it would have been obvious to employ said molar ratio in the LiI and LiNO3 containing electrolyte of Issaev in view of Yang, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the molar ratio of the LiX with respect to the lithium nitrate (LiX/lithium nitrate) being in a range of no less than 0.05 to no greater than 0.2 (claim 7); it would have been obvious to employ said molar ratio in the LiI and LiNO3 containing electrolyte of Issaev in view of Yang, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to a total molar concentration (mol/L) of the LiX and lithium nitrate in the non-aqueous electrolyte satisfying a range of no less than 0.3 to no greater than 2.0 (claim 8); it would have been obvious to employ said total molar concentration in the LiI and LiNO3 containing electrolyte of Issaev in view of Yang, as "where the general 
With respect to the total molar concentration (mol/L) of the LiX and lithium nitrate in the non-aqueous electrolyte satisfyinga range of no less than 0.35 to no greater than 1.05 (claim 9); it would have been obvious to employ said total molar concentration in the LiI and LiNO3 containing electrolyte of Issaev in view of Yang, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to  a total molar concentration (mol/L) of the LiX, the lithium nitrate and the aforesaid further lithium salt in the non-aqueous electrolyte satisfying a range of no less than 0.35 to no greater than 3.0 (claim 13); it would have been obvious to employ said total molar concentration in the LiI and LiNO3 containing electrolyte of Issaev in view of Yang, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
With respect to the total molar concentration (mol/L) of the LiX, the lithium nitrate and the aforesaid further lithium salt in the non-aqueous electrolyte satisfying a range of no less than 1.0 to no greater than 2.1 (claim 14); it would have been obvious to employ said total molar concentration in the LiI and LiNO3 containing electrolyte of Issaev in view of Yang, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Issaev et al. U.S. Pub. 2011/0143218 in view of Yang et al. U.S. Pub. 2016/0172711 and further in view of Johnson et al. U.S. Pub. 2013/0130131.
	Issaev in view of Yang teach a non-aqueous electrolyte as described in the rejection recited hereinabove, including an LiI and/or LiBr lithium salts.
	However, Issaev does not expressly disclose: a lithium air battery comprising an air electrode, a negative electrode containing a lithium metal, and a non-aqueous electrolyte interposed between the air electrode and the negative electrode.
	Johnson teaches that it is well known in the art to employ LiI and/LiBr (Table 1), containing electrolytes in lithium air battery comprising: an air electrode [0049], a negative electrode containing a lithium metal (lithium foil anode; [0081]), and a non-aqueous electrolyte interposed between the air electrode and the negative electrode (Table 1 and Example 3).
Issaev, Yang and Johnson are analogous art from the same field of endeavor, namely fabricating lithium salt electrolytes including LiI and LiNO3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lithium air battery of Johnson, to house the electrolyte of Iassaev in view of Yang, in order to provide a high energy density battery to supply power to loads with increasing demand. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lithium Ion secondary battery of Tamura et al. U.S. Pub. 2013/0122373, including LiBr and LiI containing electrolytes. See paragraph [0068].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Monique Wills whose telephone number is (571) 272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722